DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16-20, drawn to a method of applying an alternating electric field to a person’s brain, classified in A61N 1/40.
II. Claims 10-15, drawn to an apparatus with a flexible backing and a plurality of electrodes, classified in A61N 1/0492.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert S. Mayer on March 2, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Priority
Claims 10-13 are deemed to have an effective filing date of October 15, 2018. Claims 14-15 are deemed to have an effective filing date of October 11, 2019 as the provisional application does not provide support for capacitively coupled electrode elements being wired together in parallel.

Drawings
Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric layer of the conductor plates must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application No. 2018/0001075 to Kirson et al. (hereinafter referred to as “Kirson”).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Referring to claim 10, Kirson discloses an apparatus comprising: a flexible backing having an outer side and an inner side (e.g., Fig. 6A and 6B; paragraph [0078]), wherein the flexible backing is configured for affixation to a side of a person's head with the inner side facing the person's head (e.g., Fig. 1A), the flexible backing having a first arm with a length of at least 6 cm in a first direction and a second arm with a length of at least 6 cm in a second direction, wherein the second direction is between 65° and 115° away from the first direction (e.g., paragraph [0082] and Fig. 7E, bottom 3 circles/electrodes form one arm and vertical three circles/electrodes by the person’s arm form the second arm where the arms are 90° apart); a first plurality of capacitively coupled electrode elements positioned on the inner side of the first arm of the flexible backing (e.g., paragraphs [0005], [0009], [0012], and [0078]: electrode elements 61), wherein each of the first plurality of capacitively coupled electrode elements has a conductive plate with a dielectric layer disposed thereon that faces inward (e.g., 
With respect to claim 11, Kirson discloses the apparatus of claim 10, wherein the first plurality of capacitively coupled electrode elements comprises at least three capacitively coupled electrode elements, and the second plurality of capacitively coupled electrode elements comprises at least three capacitively coupled electrode elements (e.g., [0078] and Fig. 7E).
As to claim 12, Kirson discloses the apparatus of claim 10, wherein the second direction is between 80° and 100° away from the first direction (e.g., Fig. 7E, bottom row of three electrodes is 90° from the row of top three vertical electrodes by the arm).
.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2018/0001075 to Kirson.
Kirson discloses the apparatus of claim 10, wherein the first plurality of capacitively coupled electrode elements (second plurality of … elements) are all wired together in parallel (e.g., paragraph [0080]: the individual electrodes within each set of electrodes are wired in parallel).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0137229 to Palti et al. (hereinafter referred to as “Palti”).
Regarding claim 10, Palti discloses an apparatus comprising: a flexible backing having an outer side and an inner side (e.g., paragraph [0098] and Fig. 7, 300), wherein the flexible backing is configured for affixation to a side of a person's head with the inner side facing the person's head (e.g., Fig. 14 and paragraphs [0131]-[0133]), the flexible backing 
    PNG
    media_image1.png
    352
    518
    media_image1.png
    Greyscale
having a first arm with a length of at least 6 cm in a first direction and a second arm with a length of at least 6 cm in a second direction, wherein the second direction is between 65° and 115° away from the first direction (e.g., Fig. 14, 1) arm to the left of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of US Patent Application Publication No. 2015/0094557 to Hsu et al. (hereinafter referred to as “Hsu”) and US Patent Application Publication No. 2016/0114174 to Colvin et al. (hereinafter referred to as “Colvin”).
With respect to claim 11, Palti differs from the claimed invention in that it discloses in general that hat 500 includes a predetermined number of insulated electrodes that are positioned to produce the optimal TC fields at the tumor location (e.g., paragraph [0133] of Palti), but not expressly disclose that the first plurality of 
Palti in view of Hsu differs from the claimed invention in that at least three electrodes per patch arm is not expressly disclosed. However, Colvin teaches, in a related art: neurostimulation system to treat chronic head pain, that an implantable head electrode has two arms on which a plurality of surface metal electrodes are disposed (e.g., paragraphs [0123] and [0126]; Fig. 1, 34, 24 of Colvin (6 electrodes in array 35 on one arm and over 6 electrodes in array 26 on the other arm). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of at least three surface electrodes in view of the teachings of Colvin. Consequently, one of ordinary skill in the art would have modified .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Palti as applied to claim 10 above, and further in view of Colvin.
With respect to claim 12, Palti discloses the apparatus of claim 10, but does not expressly disclose that the second direction is between 80° and 100° away from the first direction. However, Colvin in a related art, teaches that an apparatus with two arms, where each arm has a plurality of electrodes, and the arms are between 80° and 100° apart in order to treat chronic head pain (e.g., Fig. 6 of Colvin). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the arms of the electrodes being separated between 80° and 100° apart in view of the teachings of Colvin. Consequently, one of ordinary skill in the art would have modified the apparatus of Colvin so that the arms are separated between 80° and 100° apart as taught by Colvin, and because the combination would have yielded the predictable result of a patch with two arms and each arm having a plurality of electrodes that treats head pain.
As to claim 13, Palti discloses the apparatus of claim 10, but does not expressly disclose that the second direction is 90° away from the first direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Palti to have the separation between 80° and 100° apart in view of the teachings of Colvin as discussed above.  With respect to the 90° . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No.2013/0317580 to Simon et al. is directed to vagal nerve stimulation which teaches that although a pair of electrodes are shown, in practice, the electrodes may comprise three or more distinct electrode elements, each of which is connected in series or in parallel to the impulse generator (e.g., paragraph [0165] of Simon).
US Patent No. 6,081,744 to Loo et al. is directed to neurostimulation of a person by an external electric field using a patch of L-shaped capacitively coupled electrodes (e.g., Fig. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792